Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000812
                                                         30-JUL-2015
                          SCWC-11-0000812                09:41 AM
           IN THE SUPREME COURT OF THE STATE OF HAWAII


                        CHARLES P. POUONO,
             Petitioner/Claimant-Appellee/Appellant,

                                 vs.

                 DAIICHIYA-LOVES BAKERY, INC.,
      and TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA,
  Respondents/Employer/Insurance Carrier-Appellants/Appellees.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
      (CAAP-11-0000812; CASE NO. AB 2009-076 (2-08-00965))

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Claimant-Appellee/Appellant’s Application

for Writ of Certiorari, filed on June 15, 2015, is hereby

accepted and will be scheduled for oral argument.      The parties

will be notified by the appellate clerk regarding scheduling.

          DATED:   Honolulu, Hawaii, July 30, 2015.

Herbert R. Takahashi            /s/ Mark E. Recktenwald
and Rebecca L. Covert
for petitioner                  /s/ Paula A. Nakayama

Kenneth T. Goya                 /s/ Sabrina S. McKenna
and Steven L. Goto
for respondents                 /s/ Richard W. Pollack

                                /s/ Michael D. Wilson